      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
        v.                                          §      CRIMINAL NO. 18-201-002
                                                    §
CALEB OLUKUNLE OSIYEMI                              §

                                        PLEA AGREEMENT

        The United States of America, by and thrcugh Ryan K. Patrick, United States Attorney for

the Southern District of Texas, and Jay Hilerr:an Assistant United States Attorney, and the

defendant, Caleb Olukunle Osiyemi ("Defendant"), and Defendant's counsel, Wakil 0. Oyedemi,

pursuant to Rule ll(c)(1)(A) and (B) ofthe Federal Rules of Criminal Procedure, state that they

have entered into an agreement, the terms and conditions of which are as follows:

                                        Defendant's Agreement

        1.   Defendant agrees to plead guilty to Count One of the Indictment. Count One

charges Defendant with conspiracy to commit mail fraud, in violation of Title 18, United States

Code, Section 371. Defendant, by entering this plea, agrees that he is waiving any right to have

the facts that the law makes essential to the punishment either charged in the indictment, or proved

to a jury or proven beyond a reasonable doubt.

                                             Coopen.tion

       2.      The United States reserves its opt[on to seek any departure from the applicable

sentencing guidelines, pursuant to Section 5K of the United States Sentencing Guidelines Manual,

or Rule 35(b) of the Federal Rules of Criminal Procedure, if in its sole discretion, it is determined

that such a departure is appropriate.    In that regard:


                                                   1
         Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 2 of 12




           (a)    Defendant agrees that this plea agreement binds only the United States Attorney for

          the Southern District of Texas and Defendant; it does not bind any other United States

          Attorney or any other unit of the Department of Justice with the exception of the DOJ

          Organized Crime and Gang Section;

          (b)     Defendant agrees to testify truthfully as a witness before a grand jury or in any other

          judicial or administrative proceeding when called upon to do so by the United States.

          Defendant further agrees to waive lis Fifth Amendment privilege against self-

          incrimination for the purpose of this agreement;

         (c)      Defendant agrees to voluntarily attend any interviews and conferences as the United

         States may request;

         (d)     Defendant agrees to provide truthful, complete and accurate information and

         testimony;

         (e)     Defendant agrees to provide to the United States all documents in his

          possession or under his/her control relating to all areas of inquiry and investigation.



                                          Punishment Range

          3. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 371, is imprisonment of not more than five years and a fine of not more than $250,000.

Additionally, Defendant may receive a term of supervised release after imprisonment of three

years.     See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).             Defendant

acknowledges and understands that if he should violate the conditions of any period of supervised

release which may be imposed as part of his sentence, then Defendant may be imprisoned for the


                                                   2
      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 3 of 12




 up to two years, without credit for time already ~:erved on the term of supervised release prior to

 such violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant

 understands that he is not eligible for parole.

                                   Mandatory Spedal Assessment

        4. Pursuant to Title 18, United States Code, section 30 13(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($1 00.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                    Immigration Consequences

        5. Defendant recognizes that pleading guilty may have consequences with respect to his

immigration status if he is not a citizen of the Uni·:ed States. Defendant understands that if he is

not a citizen of the United States, by pleading guilty he may be removed from the United States,

denied citizenship, and denied admission to the United States in the future. Defendant's

attorney has advised Defendant of the potential irrmigration consequences resulting from

Defendant's plea of guilty.


                              Waiver of Appeal and Collateral Review

        6. Defendant is aware that Title 28, United States Code, section 1291, and Title 18,

United States Code, section 3742, afford a         def~:ndant   the right to appeal the conviction and

sentence imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords

the right to contest or "collaterally attack" a convic1ion or sentence after the judgment of conviction

and sentence has become final. Defendant knowingly and voluntarily waives the right to appeal

                                                    3
     Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 4 of 12




 or "collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255. In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally

attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance of this waiver.

        7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and

is not binding on the United States, the Probation Office or the Court. The United States does not

make any promise or representation concerning what sentence the defendant will receive.

Defendant further understands and agrees that the United States Sentencing Guidelines are

"effectively advisory" to the Court.     See United States v. Booker, 125 S. Ct. 738 (2005).

Accordingly, Defendant understands that, althCiugh the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       8. Defendant understands and agrees that ~~ach and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.




                                The United States' Agreements


                                                 4
      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 5 of 12




         9. The United States agrees to each of the following:

                 (a)     If Defendant pleads guilty to Count One of the indictment listed in this
                 agreement and persists in that plea through sentencing, and if the Court accepts this
                 plea agreement, the United States will move to dismiss any remaining counts of the
                 indictment at the time of sentencir g;

                (b)     If Defendant qualifies for an adjustment under section 3E1.1(a) of the
                United States Sentencing Guidelines, the United States agrees not to oppose
                Defendant's request for an additional one-level departure based on the timeliness
                of the plea or the expeditious manner in which Defendant provided complete
                information regarding his role in tlle offense (if Defendant's offense level is 16 or
                greater).

                (c)     The United States agrees to recommend that the advisory sentencing
                guidelines be applied in this case as follows:
                 6-    base offense level
                 6-    intended loss pursuant to s~~ction 2B 1.1 (b)(1 )(D)
                 2-    substantial hardship to one or more victims- 2B 1.1 (2)(A)(iii)
                -2-    acceptance of responsibilit~r
                12     total offense level
                       Criminal history category I; Advisory Guidelines range of 10-16 months
                       The United States agrees 1:0 recommend a sentence of 10 months. The
                defendant is not bound by these recommendations and may ask for any sentence he
                chooses.


                         Agreement Binding - Southern District of Texas Only

        10. The United States agrees that it will not further criminally prosecute Defendant in the

Southern District of Texas for offenses arising from conduct charged in the indictment. This plea

agreement binds only the United States Attorney's Office for the Southern District of Texas and

Defendant. It does not bind any other United Sta:es Attorney. The United States will bring this

plea agreement and the full extent of Defendant's cooperation to the attention of other prosecuting

offices, if requested.




                                                  5
     Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 6 of 12




                              United States' Non··Waiver of Appeal

        11. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:

               (a)     to bring its version ofthe facts ofthis case, including its evidence file and
               any investigative files, to the attention of the Probation Office in connection with
               that office's preparation of a prese:1tence report;

               (b)     to set forth or dispute sentencing factors or facts material to sentencing;

               (c)    to seek resolution of such factors or facts in conference with Defendant's
               counsel and the Probation Office;

               (d)     to file a pleading relating to these issues, in accordance with section 6A1.2
               of the United States Sentencing Guidelines and Title 18, United States Code,
               section 3553(a); and

               (e)     to appeal the sentence imposed or the manner in which it was determined.

                                    Sentence Determination

        12. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Staterr.ents, which are only advisory, as well as the

provisions of Title 18, United States Code, Section 3553(a).                Defendant nonetheless

acknowledges and agrees that the Court has authority to impose any sentence up to and including

the statutory maximum set for the offense(s) tc which Defendant pleads guilty, and that the

sentence to be imposed is within the sole discretlon of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines.      Defendant understands and agrees that the

parties' positions regarding the application of the Sentencing Guidelines do not bind the Court and

that the sentence imposed is within the discretion of the sentencing judge. If the Court should

impose any sentence up to the maximum established by statute, or should the Court order any or

all of the sentences imposed to run    consecutiv,~ly,   Defendant cannot, for that reason alone,

                                                 6
      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 7 of 12




 withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea

 agreement.

                                             Rights d Trial

        13. Defendant represents to the Court that he is satisfied that his attorney has rendered

effective assistance. Defendant understands tha: by entering into this agreement, he surrenders

certain rights as provided in this plea agreement. Defendant understands that the rights of a

defendant include the following:

               (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
               have the right to a speedy jury trial with the assistance of counsel. The trial may
               be conducted by a judge sitting wi-:hout a jury ifDefendant, the United States, and
               the court all agree.

               (b)     At a trial, the United States would be required to present witnesses and other
               evidence against Defendant. De:D~ndant would have the opportunity to confront
               those witnesses and his attorney wc,uld be allowed to cross-examine them. In tum,
               Defendant could, but would not be required to, present witnesses and other
               evidence on his own behalf. If 1he witnesses for Defendant would not appear
               voluntarily, he could require their attendance through the subpoena power of the
               court; and

               (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
               decline to testify, and no inferenc1~ of guilt could be drawn from such refusal to
               testify. However, if Defendant de~;ired to do so, he could testify on his own behalf.


                                   Factual Basis for Guilty Plea

        14. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Count One ofthe indictment. If this case were to proceed to trial, the United States could prove

each element of the offense beyond a reasonable doubt. The following facts, among others would

be offered to establish Defendant's guilt:

               On or about March 12,2018, the de::endant used a counterfeit Texas driver's license
   in a fictitious name to retrieve two packages of money from an apartment in Houston, Texas.
                                                  7
      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 8 of 12




    The defendant agreed with others to retrieve tb.e packages knowing that they contained money
    from an unlawful scheme to defraud. The packages had been sent to 11735 S. Glen Drive,
    Apartment 717, Houston, Texas on March 8 and 9, 2018 by US Mail as a part of the scheme
    and contained $30,600 and $10,000, respectiyely. The packages were addressed to Jonathan
    Ashton Wilcott. The defendant used a Texa~: driver's license in the name of Victor Leroy to
    retrieve the packages.



                                      Breach of F'lea Agreement

        15. If Defendant should fail in any way ro fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand.           If at any time Defendant retains,

conceals, or disposes of assets in violation of t.bs plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will   h~   used against defendant in any prosecution.

                        Restitution, Forfeiture, and Fines - Generally

       16. This Plea Agreement is being entered into by the United States on the basis of

Defendant's express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would affect a transfer of

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.



                                                   8
      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 9 of 12




        17. Defendant agrees to make complete financial disclosure by truthfully executing a

 sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

 agreement. Defendant agrees to authorize the rdease of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

information. Defendant agrees to discuss and an3wer any questions by the United States relating

to Defendant's complete financial disclosure.

        18. Defendant agrees to take all steps ne:.:essary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer.    Defendar.t also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

        19. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                              Restitution

       20.   Defendant agrees to pay full restitution to the victims for all relevant conduct

regardless of the count of conviction.     Defenda1t understands and agrees that the Court will

determine the amount of restitution to fully compensate the victim(s). Defendant agrees that

restitution imposed by the Court will be due and p.:tyable immediately and that Defendant will not

attempt to avoid or delay payment.       Defendant waives the right to challenge in any manner,

including by direct appeal or in a collateral proceeding, the restitution order imposed by the Court.


                                                  9
     Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 10 of 12




                                                Fines

        21. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient tCI reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fme imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Defendant waives the right to challer.ge the fine in any manner, including by direct

appeal or in a collateral proceeding.



                                        Complete Agreement

        22.   This written plea agreement, con:;isting of I~ pages, including the attached

addendum of Defendant and his attorney, consti1utes the complete·plea agreement between the

United States, Defendant, and Defendant's     coun~el.   No promises or representations have been

made by the United States except as set forth in writing in this plea agreement.       Defendant

acknowledges that no threats have been made against him and that he is pleading guilty freely and

voluntarily because he is guilty.

       23. Any modification of this plea agreem~nt must be in writing and signed by all parties.


                               ~


Filed at Houston, Texas, on   _j-=-:Lvvu=-:'-=-R_=--=d=------- , 2019.

                                                        CALmq; OLUKUNLE OSIYEMI
                                                      cALC.8

                                                 10      ~~
                                                          (o-11CJ
      Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 11 of 12




        Subscribed and sworn to before me on
                                                      ----
                                                    _j--=-=UAA.Q__=--c_____::=----3_ _ _ _ ' 2019.

                                             DAVID J. BRADLEY, Clerk
                                             UNITED STATES DISTRICT CLERK


                                     By:
                                             Deputy United States District Clerk




APPROVED:

        Ryan K. Patrick
        United States Attorney
                            \




By:
                  nited S ates Attorney                Attorney for Defendant
                  istrict ofTexas




                           PLEA AGREEMENT-- ADDENDUM

       I have fully explained to Defendant his ri.shts with respect to the pending indictment. I

have reviewed the provisions ofthe United   State~:   Sentencing Commission's Guidelines Manual

and Policy Statements and I have fully and care::Ully explained to Defendant the provisions of

those Guidelines which may apply in this case. I have also explained to Defendant that the

Sentencing Guidelines are only advisory and the ccurt may sentence Defendant up to the maximum


                                               11
    Case 4:18-cr-00201 Document 57 Filed on 06/03/19 in TXSD Page 12 of 12




allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

plea agreement with Defendant.      To my knovrledge, Defendant's decision to enter into this

agreement is an informed and voluntary one.




Defendant's Attorney                                 Date




       I have consulted with my attorney and fully understand all my rights with respect to the

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United State:; Sentencing Commission's Guidelines Manual

which may apply in my case. I have read and carE:fully reviewed every part of this plea agreement

with my attorney. I understand this agreement ar_d I voluntarily agree to its terms.




Cc..l~ ~- ~~-\~"-!,
Defendant                                             Date




                                               12
